       Case 3:19-cv-04637-LB Document 15 Filed 10/01/19 Page 1 of 4



 1
     Steven M. Tindall (Cal. Bar No. 187862)     Joshua S. Lipshutz (Cal. Bar No. 242557)
 2   Aaron Blumenthal (Cal. Bar No. 310605)      GIBSON, DUNN & CRUTCHER LLP
     GIBBS LAW GROUP LLP                         555 Mission Street, Suite 3000
 3   505 14th Street, Suite 1110                 San Francisco, CA 94105-0921
     Oakland, CA 94612                           Telephone: 415.393.8200
 4   Telephone: 510-350-9700                     Facsimile: 415.393.8306
     Fascimile: 510-350-9701                     E-Mail: jlipshutz@gibsondunn.com
 5   E-Mail: smt@classlawgroup.com
     E-Mail: ab@classlawgroup.com                Theane Evangelis (Cal. Bar No. 243570)
 6                                               Michael Holecek (Cal. Bar No. 281034)
     Jahan Sagafi (Cal. Bar No. 224887)
 7   Relic Sun (Cal. Bar No. 306701)             333 South Grand Avenue
     Molly Frandsen (Cal. Bar No. 320094)        Los Angeles, CA 90071-3197
 8   OUTTEN & GOLDEN LLP                         Telephone: 213.229.7000
     One California Street, 12th Floor           Facsimile: 213.229.7520
 9   San Francisco, CA 94111                     E-Mail: tevangelis@gibsondunn.com
     Telephone: (415) 638-8800                   E-Mail: mholecek@gibsondunn.com
10   Facsimile: (415) 638-8810
     E-Mail: jsagafi@outtengolden.com            Attorneys for Defendant
11   E-Mail: rsun@outtengolden.com
     E-Mail: mfrandsen@outtengolden.com
12
     Attorneys for Plaintiff
13

14

15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
17

18    Jeanette Wass,
                                                 Case No. No. 19-cv-04637-LB
19                       Plaintiff,
                                                 JOINT STIPULATION TO ARBITRATE
20            v.                                 AND STAY PROCEEDINGS AND
                                                 [PROPOSED] ORDER
21     DoorDash, Inc.,
                                                 Action Filed: August 9, 2019
22                       Defendant.

23

24

25

26

27

28
                                               -1-     STIPULATION TO ARBITRATE AND STAY
                                                       PROCEEDINGS AND [PROPOSED] ORDER
                                                                    CASE NO. 19-CV-04637-LB
        Case 3:19-cv-04637-LB Document 15 Filed 10/01/19 Page 2 of 4



 1

 2          WHEREAS, on August 9, 2019, Plaintiff filed the Complaint in this Action (ECF No. 1);

 3          WHEREAS, on September 16, 2019, Defendant DoorDash, Inc. (“DoorDash”) filed a

 4   Motion to Compel Arbitration and Stay Proceedings (ECF No. 14);

 5          WHEREAS, the parties agree to submit Plaintiff’s claims to arbitration and to stay the

 6   action pending completion of the arbitration;

 7          THEREFORE, subject to the approval of this Court, the Parties hereby stipulate to the

 8   following:

 9          1.      Plaintiff’s claims alleged in the Complaint shall be submitted to binding

10   individual arbitration before the American Arbitration Association (AAA); and

11          2.      This case shall be stayed pending completion of the arbitration.

12

13    Dated: September 30, 2019                      Respectfully submitted,
14                                                   By:     /s/ Steven M. Tindall
                                                             Steven M. Tindall
15
                                                     Steven M. Tindall (Cal. Bar No. 187862)
16                                                   Aaron Blumenthal (Cal. Bar No. 310605)
                                                     Dylan Hughes (Cal. Bar No. 209113)
17                                                   GIBBS LAW GROUP LLP
                                                     505 14th Street, Suite 1110
18                                                   Oakland, CA 94612
                                                     Telephone: 510-350-9700
19
                                                     Jahan Sagafi (Cal. Bar No. 224887)
20                                                   Relic Sun (Cal. Bar No. 306701)
                                                     Molly Frandsen (Cal. Bar No. 320094)
21                                                   OUTTEN & GOLDEN LLP
                                                     One California Street, 12th Floor
22                                                   San Francisco, CA 94111
                                                     Telephone: (415) 638-8800
23
                                                     Attorneys for Plaintiff
24

25

26

27

28
                                                     -1-        STIPULATION TO ARBITRATE AND STAY
                                                                PROCEEDINGS AND [PROPOSED] ORDER
                                                                             CASE NO. 19-CV-04637-LB
       Case 3:19-cv-04637-LB Document 15 Filed 10/01/19 Page 3 of 4


     Dated: September 30, 2019           Respectfully submitted,
 1
                                         By:    /s/ Joshua Lipshutz
 2                                              Joshua Lipshutz
 3                                       Joshua S. Lipshutz (Cal. Bar No. 242557)
                                         GIBSON, DUNN & CRUTCHER LLP
 4                                       555 Mission Street, Suite 3000
                                         San Francisco, CA 94105-0921
 5
                                         Telephone: 415.393.8200
 6                                       Facsimile: 415.393.8306
                                         E-Mail: jlipshutz@gibsondunn.com
 7
                                         Theane Evangelis (Cal. Bar No. 243570)
 8                                       Michael Holecek (Cal. Bar No. 281034)
                                         333 South Grand Avenue
 9                                       Los Angeles, CA 90071-3197
                                         Telephone: 213.229.7000
10                                       Facsimile: 213.229.7520
                                         E-Mail: tevangelis@gibsondunn.com
11                                       E-Mail: mholecek@gibsondunn.com
12                                       Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -2-      STIPULATION TO ARBITRATE AND STAY
                                                   PROCEEDINGS AND [PROPOSED] ORDER
                                                                CASE NO. 19-CV-04637-LB
         Case 3:19-cv-04637-LB Document 15 Filed 10/01/19 Page 4 of 4


                                           [PROPOSED] ORDER
 1
             Pursuant to the stipulation of the Parties, this case shall be stayed pending completion of
 2
     the arbitration.
 3

 4
     IT IS SO ORDERED.
 5
      Dated: __________ ___, 2019
 6                                                      THE HONORABLE LAUREL BEELER
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-        STIPULATION TO ARBITRATE AND STAY
                                                                  PROCEEDINGS AND [PROPOSED] ORDER
                                                                               CASE NO. 19-CV-04637-LB
